Title: From George Washington to Harriot Washington, 30 October 1791
From: Washington, George
To: Washington, Harriot

 

Dear Harriot
Philadelphia October 30th 1791.

I have received your letter of the 21st instant, and shall always be glad to hear from you—When my business will permit inclination will not be wanting in me to acknowledge the receipt of your letters, and this I shall do more cheerfully as it will afford me opportunities at those times of giving you such occasional advice as your situation may require.
At present I could plead a better excuse for curtailing my letter to you than you had for shortening of yours to me, having a multitude of business before me while you have nothing to do, consequently you might, with equal convenience to yourself, have set down to write your letter an hour or two, or even a day sooner, as to have delayed it until your Cousin was on the point of sending to the Post-Office—I make this remark for no other reason than to shew you it is better to offer no excuse than a bad one, if at any time you should happen to fall into an error.
Occupied as my time now is, and must be during the sitting of Congress, I nevertheless will endeavor to inculcate upon your mind the delicacy and danger of that period, to which you are now arrived under peculiar circumstances—You are just entering into the state of womanhood without the watchful eye of a Mother to admonish, or the protecting aid of a Father to advise and defend you; you may not be sensible that you are at this moment about to be stamped with that character which will adhere to you through life—the consequence of which you have not perhaps attended to, but be assured it is of the utmost importance that you should.
Your Cousins, with whom you live are well qualified to give you advice, and I am sure they will if you are disposed to receive it—But if you are disobliging—self willed and untowardly it is hardly to be expected that they will engage themselves in unpleasant disputes with you, especially Fanny, whose mild and placid temper will not permit her to exceed the limits of wholesome admonition or gentle rebuke. Think then to what dangers a giddy girl of 15 or 16 must be exposed in circumstances like these—To be under but little or no controul may be pleasing to a mind that does not reflect, but this pleasure cannot be of long duration,

and reason, too late perhaps, may convince you of the folly of misspending time. You are not to learn, I am certain, that your fortune is small—supply the want of it then with a well cultivated mind. with dispositions to industry and frugality—with gentleness of manners—obliging temper—and such qualifications as will attract notice, and recommend you to a happy establishment for life.
You might instead of associating with those from whom you can derive nothing that is good, but may have observed every thing that is deceitful, lying, and bad, become the intimate companion of and aid to your Cousin in the domestic concerns of the family.
Many Girls before they have arrived at your age have been found so trustworthy as to take the whole trouble of a family from their Mothers; but it is by a steady and rigid attention to the rules of propriety that such confidence is obtained, and nothing would give me more pleasure than to hear that you had acquired it—The merits and benefits of it would redound more to your own advantage in your progress thro’ life, and to the person with whom you may in due time form a matrimonial connexion than to any others—but to none would such a circumstance afford more real satisfaction than to Your affectionate Uncle

G. Washington

